File Nos. 33-14604 811-04963 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ 32 ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. [ 34 ] (Check appropriate box or boxes) THE BERWYN FUNDS (Exact Name of Registrant as Specified in Charter) 1189 Lancaster Avenue Berwyn, Pennsylvania 19312 (Address of Principle Executive Offices) Registrant's Telephone Number, including Area Code: (610) 296-7222 Kevin M. Ryan The Berwyn Funds 1189 Lancaster Avenue Berwyn, Pennsylvania 19312 (Name and Address of Agent for Service) Copies to: Wade R. Bridge, Esq. Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 It is proposed that this filing will become effective (check appropriate box): // immediately upon filing pursuant to paragraph (b) / X / on May 1, 2012 pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a)(1) / / on (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: / / This post-effective amendment designates a new effective date for a previously filed post-effective amendment. BERWYN FUND
